Order entered April 18, 2014




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01050-CR

                                 AARON HELLNER, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. F12-63629-J

                                             ORDER
        We GRANT appellant’s April 15, 2014 second motion to extend the time to file

appellant’s brief and order relief as follows.

        We ORDER court reporter Kelly Bryant to file a supplemental reporter’s record of the

pretrial hearing in this case. The supplemental reporter’s record shall be due FOURTEEN

DAYS from the date of this order.

        We EXTEND the time to file appellant’s brief until THIRTY DAYS from the date of

this order.


                                                          /s/   LANA MYERS
                                                                JUSTICE